ON OBJECTIONS TO THE MAGISTRATE'S DECISION IN MANDAMUS                           MEMORANDUM DECISION
Relator, Leslie A. Reece, has filed this original action requesting that this court issue a writ of mandamus ordering respondent, Industrial Commission of Ohio, to vacate its order denying his application for temporary total disability compensation based upon the September 3, 1997 order of the staff hearing officer which denied the payment of temporary total disability compensation after finding that relator had abandoned his former position of employment on March 7, 1997, when he quit his job for reasons unrelated to his industrial injury, and to issue an order finding that he is entitled to such payments.
This matter was referred to a magistrate of this court, pursuant to Civ.R. 53(C), and Section (M), Loc.R. 12 of the Tenth District Court of Appeals.  The magistrate decided the requested writ of mandamus should be denied.  Relator has filed objections to the magistrate's decision.
In his objections, relator essentially repeats the arguments that were advanced to, and rejected by, the magistrate. Upon a review of the magistrate's decision and an independent review of the file, this court adopts the magistrate's decision as its own.  Therefore, relator's objections to the magistrate's decision are overruled, and the requested writ of mandamus is denied.
Objections overruled; Writ of mandamus denied.
BOWMAN, J., and LAZARUS, P.J., concur.